Citation Nr: 1415543	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-09 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) (also claimed as depression, sleep disturbance, memory problems, and flashbacks).

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes.

3.  Entitlement to service connection for light headedness, high temperature/fever, and muscle weakness, also claimed as gait imbalance, as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his cousin, N.W.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1968.  He served in the Republic of Vietnam from February 1967 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, found that new and material evidence had been submitted to reopen the claim for service connection for PTSD (claimed also as depression, sleep disturbances, memory problems, and flashbacks), and then denied the claim on the merits, and also denied service connection for hypertension and for lightheadedness, high temperature/fever, and muscle weakness (claimed also as gait imbalance). 

With regard to the Veteran's claim to reopen, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been presented or secured sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In January 2014 the Veteran testified at a hearing at VA Central Office (VACO) in Washington, D.C., before the undersigned Acting Veterans Law Judge.

Review of the record shows that the Veteran has been diagnosed with and treated for major depressive disorder, in addition to PTSD.  In light of the Clemons case, the Board finds that the herein reopened claim for service connection for PTSD should be broadened to include any other psychiatric disorder, as set forth above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2000 RO rating decision denied the Veteran's claim of service connection for PTSD, essentially based on a finding that there was no confirmed medical diagnosis of PTSD.  The Veteran did not appeal this decision and it became final.

2.  Evidence was received since the RO's May 2000 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder, to include PTSD.

3.  The preponderance of the evidence is against a finding that the Veteran's hypertension had an onset in service, or is otherwise related to active service or to a service-connected disability.

4.  There has been no showing by sufficiently competent medical, or competent and credible lay evidence that the Veteran has a diagnosed disorder manifested by light-headedness, high temperature/fever, muscle weakness, and/or gait imbalance, that may be causally related to active service.


CONCLUSIONS OF LAW

1.  The May 2000 RO rating decision, which denied service connection for PTSD is the last final disallowance of that claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2013). 

2.  Evidence received since the May 2000 RO rating decision is new and material as to the request to reopen the claims for service connection for a psychiatric disorder, to include PTSD; thus, the claim for service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Hypertension was not incurred in or aggravated by the Veteran's active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  A disability manifested by light-headedness, high temperature/fever, muscle weakness, and/or gait imbalance, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2008 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the letter dated in October 2008, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board notes that the Veteran was not scheduled for a VA examination to determine whether his hypertension may be related to service or to the service-connected diabetes, and/or whether he has a disorder manifested by light-headedness, high temperature/fever, muscle weakness, and/or gait imbalance, that may be related to service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for service connection for hypertension, there is competent medical evidence of a current disability.  There is, however, no indication in the record, to include no competent evidence of record (other than the Veteran's lay assertions) showing that hypertension may be related to service or to diabetes.  Thus, the Board finds that a VA examination regarding the Veteran's hypertension claim is neither necessary nor warranted.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  With regard to the claim for a disorder manifested by light headedness, high temperature/fever, muscle weakness, and gait imbalance, as explained below, the Veteran contends he does not have these symptoms currently and that there is no current disability shown or even alleged, that may be related to such symptoms; thus a VA examination is not warranted.

Additionally, in January 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki.  Here, during the January 2014 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Information was solicited regarding the onset of the Veteran's hypertension, and any relationship between hypertension and service and/or diabetes.  Further, at the hearing, information was solicited regarding the nature and etiology of the Veteran's reported symptoms including light headedness, high temperature/fever, muscle weakness, and gait imbalance, and whether any such symptoms were linked to any diagnosed disability.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims for service connection for hypertension.  The Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

With regard to the claim to reopen the claim for service connection for a psychiatric disorder, to include PTSD, the Board notes that given the fully favorable decision contained herein, a discussion of the VCAA notice and assistance provided to the Veteran is unnecessary, since any deficiency in such notice or assistance would constitute harmless error. 

VA has also satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records, and as indicated above, VA examinations were not warranted in this case.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. New and Material Evidence Claim

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

By May 2000 rating decision, the RO denied the Veteran's claim of service connection for PTSD, essentially based on finding there was no confirmed medical diagnosis of PTSD.  The Veteran did not appeal this decision and it became final. 

The evidence of record at the time of the May 2000 RO rating decision included service records, two VA examination reports, and the Veteran's contentions and statements.  Service records showed no report or finding of PTSD.  In a statement received in December 1998, the Veteran reported he was in Vietnam and suffered several rocket and mortar attacks.  On a VA general medical examination in December 1998, a diagnosis of PTSD was shown based on a history provided by the Veteran.  On a VA examination in September 1999, the diagnosis was major depressive disorder in partial remission, and the examiner noted that the Veteran did not have PTSD, but seemed to have reactive depression to be being unemployed.  

Evidence received since the May 2000 RO decision consists of a VA examination report, numerous VA treatment records, statements and testimony from the Veteran and his cousin, N.W., and military documents, including Vietnam Order of Battle and U.S. Military Assistance Command, Vietnam, Monthly Summary.  VA treatment records showed that the Veteran was treated for a variously diagnosed psychiatric disorder, to include PTSD, including as recent as June 2013.  Further, the military documents confirmed that the Veteran's unit in Vietnam came under attack from the enemy in 1968.  Finally, at the hearing in January 2014, the Veteran's cousin, N.W., a medical doctor, testified that the Veteran's PTSD symptoms started after service, and basically testified that his PTSD was related to service.  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In reviewing the evidence of record since May 2000, the Board concludes that the VA treatment records, military documents showing that the Veteran's unit came under attack in 1968, and the testimony from the Veteran's cousin, N.W., are all new in that they were not previously considered in the May 2000 RO rating decision, and are material in that they specifically relate to unestablished facts necessary to substantiate the claim for service connection for a psychiatric disorder, to include PTSD -- that is, a current psychiatric disability and a verified in-service stressor.  Moreover, the Veteran has reported that his VA geriatric psychiatrist has indicated he had PTSD based on his military experiences.  See Justus v. Principi, supra.  Considering the Court's holding in Shade, the Board finds that this evidence raises a reasonable possibility of substantiating the claim; thus, the claim for a psychiatric disorder, to include PTSD, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As explained above, the reopened claim has been expanded to encompass all psychiatric disorders.  Clemons v. Shinseki, supra.

III. Service Connection Claims

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension, however, is not listed under 38 C.F.R. § 3.309(a).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

A veteran who served in the Republic of Vietnam during the period from January 9, 1962, thru May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.   If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e). 

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which VA has not specifically determined a presumption of service connection is warranted.  The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428 (2011), the specific issue in this case, hypertension and a disability manifested by various reported symptoms, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  

1. Hypertension

The Veteran essentially contends that his hypertension had an onset after service, but is related to service, including Agent Orange exposure therein.  He also contends his hypertension is secondary to his service-connected diabetes mellitus.  

The Board initially notes that the Veteran does have a current disability of hypertension, as shown by the competent medical evidence of record.  

However, service records show no report or finding of hypertension, and there is also no evidence of hypertension during the one year presumptive period for such chronic disease.  Service personnel records do show that the Veteran served in the Republic of Vietnam during the Vietnam War Era; thus, his exposure to Agent Orange is presumed.  However, since the Veteran's hypertension is not a condition for which the Secretary specifically found a link to herbicide exposure, service connection for hypertension cannot be presumptively granted based on herbicide exposure. 

If there is no presumptive service connection available, as is the case here, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in service.  Thus, the question to be resolved is whether the Veteran's hypertension is causally related to service and/or to his service-connected diabetes mellitus, on either a causation or an aggravation basis.  See Combee v. Brown, supra; see also 38 C.F.R. § 3.310.  

A review of the VA treatment records shows that the Veteran was first diagnosed with hypertension in November 2003, approximately 38 years after his discharge from service.  Further, his diabetes had an onset in May 2006.  The Board notes that, generally, the fact of a long lapse of time between service separation in 1968 and initial findings some 38 years later weighs against the Veteran's claim.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, what is missing from this case is competent evidence linking current hypertension to service or to Agent Orange exposure therein or to a service connected disability.  There is no competent evidence of record, other than the Veteran's lay assertions showing or suggesting any such relationship, and a VA examination on this matter is not warranted.  See Waters v. Shinseki, supra. 

Full consideration has been given to his own assertions that his hypertension is related to Agent Orange exposure and/or to diabetes; however, the Veteran is a layperson, and as such he has no competence to render a medical opinion on the etiology of this condition.  See Kahana v. Shinseki, supra.  It is true that his lay statements may be competent to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability susceptible of lay observation.  See Jandreau v. Nicholson, supra.  However, the Board does not believe that the probable etiology of hypertension is subject to lay diagnosis.  The Board finds no basis for concluding that a lay person would be capable of discerning the etiology of hypertension, in the absence of specialized training, which, in this case, the Veteran has not established.  Although his cousin is a physician and has therefore had relevant medical training, she has not offered an opinion that the Veteran's hypertension is related to service or service-connected disability and/or a rationale for same. 

Based upon the foregoing, the Board concludes that the Veteran is not entitled to service connection for hypertension.  The preponderance of the evidence is against the claim of service connection for hypertension on both a direct basis and as secondary to the service-connected diabetes mellitus.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

2. Disorder manifested by Lightheadedness, High temperature/Fever, 
Muscle Weakness, Gait Imbalance

The Veteran contends that during service he had an episode where he was hospitalized for several days due to symptoms he was experiencing - including lightheadedness, high temperatures/fever, muscle weakness, and gait imbalance.  He contends these symptoms had an onset in service and were related to Agent Orange exposure, however, he was never told what disability or disorder such symptoms were related to.  He also recently testified, he is not current experiencing these symptoms.

As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer v. Derwinski, supra.  In that regard, VA is not generally authorized to grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Herein, the Veteran has not reported, and the record does not suggest, any disorder or disability that his reported symptoms of light-headedness, high temperature/fever, muscle weakness, or gait imbalance may be related to.  While VA treatment records show he has reported having some of these symptoms over the years, such symptoms have not been specifically linked to any disorder or disability.  

The Board acknowledges that the Veteran contends these symptoms had an onset in service, and are related to Agent Orange exposure in service.  Lay persons are competent to provide opinions on some medical issues, however, as to the specific issue in this case, a disability manifested by various symptoms, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra.  Although the Board readily acknowledges that Veteran is competent to report symptoms of light-headedness, high temperature, muscle weakness, and gait imbalance, there is no indication that the Veteran is competent to diagnose any related disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  As was the case with the claim for service connection for hypertension, although his cousin is a physician and has therefore had relevant medical training, she has not offered an opinion that the Veterans's claimed symptoms are the result of a particular condition or causally related to service-connected disability, and/or provided a for same.

As the Veteran does not have a current disability manifested by his reported symptoms, service connection is not warranted.  Brammer v. Derwinski, supra.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a disability manifested by light headedness, high temperature/fever, muscle weakness, and gait imbalance, must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

New and material evidence sufficient to reopen the previously denied claim for service connection for a psychiatric disorder, to include PTSD, having been received; the appeal is granted to this extent only.

Service connection for hypertension is denied.  

Service connection for a disability manifested by light headedness, high temperature/fever, muscle weakness, and gait imbalance, is denied.


REMAND

After reviewing the record, the Board concludes that further evidentiary development is needed to address the reopened claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

The Veteran essentially contends he has PTSD as a result of his service in Vietnam.  He testified that he had visions, dreams, thoughts, and flashbacks related to combat experiences in Vietnam, including when he saw a person killed.  He testified he was not in a combat unit, and did not see any combat until the last two months of his one year tour, when his base was hit four times with rockets and mortars.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) , i.e., a diagnosis which conforms to the criteria set forth in DSM-IV; a link, established by medical evidence, between the current symptoms and an in service stressor; and credible supporting evidence that the claimed in service stressor actually occurred.  38 C.F.R. § 3.304(f). 

The record reflects that in October 2008, the RO conceded the Veteran's PTSD stressor, noting evidence which showed that the Veteran's unit in Vietnam came under enemy attack at Pleiku during the Tet Offensive in January 1968.

VA treatment records show the Veteran has been diagnosed with and treated for major depressive disorder, depression, and PTSD, during the course of the appeal.  The record reflects also that the Veteran underwent two VA examinations for PTSD (in 1999 and 2009), both of which show a diagnosis of major depression, and which conclude that the Veteran does not meet the criteria for PTSD diagnosis.  VA treatment records, however, dated as recently as June 2013, show that the Veteran has received treatment for PTSD.  Further, in February 2014, he submitted a letter indicating that his VA geriatric psychiatrist continued to concur with an Axis I PTSD diagnosis, and that he was scheduled to see her again in March 2014.  In addition, in January 2014, the Veteran's cousin, N.W., who reportedly is a medical doctor, testified that he had PTSD symptoms since after service and that his PTSD was related to his service.  In light of the foregoing, the Board finds it necessary to afford the Veteran another VA medical examination regarding the probable etiology of any current acquired psychiatric disorder, to include PTSD.  See McLendon v. Nicholson, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records for the Veteran, related to any treatment for a psychiatric disorder, to include PTSD, dated from January 2014 to the present.  This should specifically include any records from his VA geriatric psychiatrist, to include the appointment reportedly in March 2014.  A negative reply should be requested.

2.  Schedule the Veteran for an appropriate VA examination to determine whether he has PTSD as defined by the criteria in DSM-IV, based upon his claimed in-service stressors, or any other psychiatric disorder, aside from PTSD, as a result of his military service.  Any and all studies deemed necessary, including psychological examination/testing, should be completed.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  The examiner should conduct a psychiatric evaluation of the Veteran and, based on a review of the medical records and sound diagnostic principles, provide a diagnosis of any and all acquired psychiatric disorders found.

a.  If the evaluation results in a diagnosis of PTSD, the examiner should state in the examination report whether the verified stressor (of having his unit's base attacked in Vietnam in 1968) is sufficient to support the diagnosis of PTSD.  If a stressor claimed by a veteran is related to a fear of hostile military or terrorist activity, the examiner should confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is not made, the examiner should explain in the examination report why such a diagnosis is not warranted. 

b.  If the Veteran is found to have a psychiatric disorder other than PTSD, the examiner should be asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that any such psychiatric disorder had an onset in service, or is otherwise related to service, or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability).

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. If any question cannot be answered without resorting to pure speculation, this should be stated, with an appropriate explanation. 

3.  Thereafter, review the claims folder and readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), afforded an opportunity to respond to the SSOC, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


